     6:19-cv-01567-TMC         Date Filed 12/01/20      Entry Number 116        Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

 Eden Rogers; Brandy Welch,                    )
                                               )       Civil Action No.: 6-19-cv-1567-TMC
                 Plaintiffs,                   )
                                               )
                     v.                        )
                                               )             SECOND AMENDED
 UNITED STATES DEPARTMENT OF                   )            SCHEDULING ORDER
 HEALTH AND HUMAN SERVICES;                    )
                                               )
 ALEX AZAR, in his official capacity as        )
 Secretary of the UNITED STATES                )
 DEPARTMENT OF HEALTH AND                      )
 HUMAN SERVICES;                               )
                                               )
 ADMINISTRATION FOR CHILDREN                   )
 AND FAMILIES;                                 )
                                               )
 LYNN JOHNSON, in her official                 )
 capacity as Assistant Secretary of the        )
 ADMINISTRATION FOR CHILDREN                   )
 AND FAMILIES;                                 )
                                               )
 SCOTT LEKAN, in his official capacity         )
 as Principal Deputy Assistant Secretary       )
 of the ADMINISTRATION FOR                     )
 CHILDREN AND FAMILIES;                        )
                                               )
 HENRY MCMASTER, in his official               )
 capacity as Governor of the STATE OF          )
 SOUTH CAROLINA; and                           )
                                               )
 MICHAEL LEACH, in his official                )
 capacity as State Director of the SOUTH       )
 CAROLINA DEPARTMENT OF SOCIAL                 )
 SERVICES,                                     )
                                               )
               Defendants.                     )


        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this
District, the following schedule is amended for this case.

                                                   1
     6:19-cv-01567-TMC         Date Filed 12/01/20       Entry Number 116        Page 2 of 4




    1. A conference of the parties pursuant to Fed. R. Civ. P. 26(f) (“Rule 26(f) conference”)
       shall be held no later than 20 days from the date of the original conference and
       scheduling order. At conference the parties shall confer concerning all matters set forth
       in Fed. R. Civ. P. 26(f) and whether the schedule set forth in this order is appropriate.

    2. No later than July 13, 2020 the required initial disclosures under Fed. R. Civ. P. 26(a)(1)
       shall be made.

    3. No later than fourteen (14) days after the Rule 26(f) conference the parties shall file a
       Rule 26(f) Report using the form from the court’s website. With this Report, counsel for
       each party shall file and serve a statement certifying that counsel has (1) discussed the
       availability of mediation with the party; (2) discussed the advisability and timing of
       mediation with opposing counsel; and advise the court whether the parties agree to
       mediation. Parties are hereby notified that Local Civil Rule 26.03 lists additional queries
       to be answered in the Rule 26(f) Report. Joint 26(f) Report and Joint LR 26.03s filed
       June 29, 2020. Plaintiffs’ ADR/Mediation Statement filed June 29, 2020.
       Defendants’ ADR/Mediation Statements filed June 30, 2020.

    4. Motions to join other parties and amend the pleadings (Fed. R. Civ. P. 16(b)(3)(A)) shall
       be filed no later than November 9, 2020.

    5. Plaintiff(s) shall file and serve a document identifying by full name, address, and
       telephone number each person whom Plaintiff(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all
       information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
       March 8, 2021 (Fed. R. Civ. P. 26(a)(2)).1

    6. Defendants shall file and serve a document identifying by full name, address, and
       telephone number each person whom Defendant(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all
       information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
       April 7, 2021 (Fed. R. Civ. P. 26(a)(2)).

    7. Counsel shall file and serve affidavits of records custodian witnesses proposed to be
       presented by affidavit at trial no later than April 7, 2021. Objections to such affidavits
       must be made within fourteen (14) days after the service of the disclosure. (See Fed. R.
       Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

1
 Concurrent with the identification of each expert and subject matter, each party shall serve (but
not file): 1) a complete copy of the most current curriculum vitae of each expert or a detailed
summary of his qualifications to testify on each identified subject; 2)(a) a complete statement of
all opinions to be expressed by each expert and the basis and reasons therefor; (b) the data and
other information considered by the expert in forming the opinions, (c) any exhibits to be used as
a summary of or support for the opinions, and (d) citations of any treatise, text or other authority
upon which each expert especially relied; and 3) a copy of each expert’s report if a report has
been prepared.
                                                 2
 6:19-cv-01567-TMC          Date Filed 12/01/20       Entry Number 116         Page 3 of 4




8. Discovery shall be completed no later than May 10, 2021. Discovery shall be deemed
   completed within this time only if discovery is initiated at such time as to afford the
   responding party the full time provided under the applicable rule of the Federal Rules of
   Civil Procedure in which to respond prior to the discovery completion date noted in this
   paragraph.

   (The parties may, with the consent of all counsel, conduct discovery up to the time of
   trial, provided the deadlines in this order are not affected and at their own risk.)

9. Mediation shall be completed in this case on or before May 17, 2021. See Judge Cain’s
   Mediation Order filed on May 26, 2020 for mediation requirements [ECF Doc 88].

10. All other motions, except (a) those relating to the admissibility of evidence at trial and (b)
    those to compel discovery, shall be filed no later than May 24, 2021 (Fed. R. Civ. P.
    16(b)(2)).

11. This case is subject to being called for trial the later of sixty (60) days after dispositive
    motions have been resolved or on or after August 2, 2021. Once a specific jury selection
    and trial date are scheduled, a NOTICE will be issued at that time. The Notice will set
    forth deadlines for the Fed. R. Civ. P. 26(a)(3) pretrial disclosures and objections,
    Motions in Limine, Pretrial Briefs and marking of exhibits.

   A request for a continuance of the trial date must be agreed to and signed by the
   party and his attorney requesting and/or consenting to the continuance.

   The court directs the parties’ attention to Local Rule 7.00 which governs motion
   practice. Hearings on motions are not automatic. The court may decide motions
   without a hearing. If a party opposes a motion which has been filed, that party
   must file a response to the opposed motion within fourteen (14) days of the date the
   motion was filed. If no such response in opposition is filed, the court will assume
   that the party consents to the court’s granting the motion.

   Any motions pending on the date of the Bar Meeting will be heard at the Bar Meeting
   and you should be prepared to argue them at that time.

   NOTICE: You are expected to be available for trial of this case during the month of
   August 2021 unless the court notifies you of a later date. If you presently have a
   conflict during the month of August, notify the court in writing within seven (7)
   days of the date of this order. You will not be excused without leave of court.




                                              3
    6:19-cv-01567-TMC      Date Filed 12/01/20   Entry Number 116     Page 4 of 4




                                                    s/Timothy M. Cain
                                                    Honorable Timothy M. Cain
                                                    United States District Judge

December 1, 2020
Anderson, South Carolina




                                         4
